DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Fujita et al. (JP 2016-143240), which is equivalent to US PG Pub 2018/0021969.  Fujita et al. teaches the cutting head printer comprising the supporting table, transportation mechanism, print head, cutting head, controller, side and center pinch rollers, driving rollers, driving mechanism, roller moving mechanism all as claimed.  Fujita et al. differs from the prior art in that it does not teach a mode setter that sets a working mode in which printing and cutting are executed to a first working mode or to a second working mode, the first working mode being a working mode in which the printing is first executed and then the cutting is executed, and the second working mode being a working mode in which the cutting is first executed and then the printing is executed, and a roller position controller that controls the roller moving mechanism to, in the case where the working mode is set to the first working mode, locate the center pinch roller at the second position during the cutting and to, in the case where the working mode is set to the second working mode, locate the center pinch roller at the first position during the cutting.  A plurality of cited references, and most pertinently, Yokoyama (US PG Pub 2013/0003097) teach mode settings which can set a first mode and a second mode distinguished by whether printing or cutting is executed first.  However, none of these mode setting systems provide that the center pinch roller is located at a first position contacting a respective driving roller during cutting when the working mode is set to the first mode, and set to a second position separated from its respective driving roller during cutting when the working mode is set to the second mode, and there appears no reference in the prior art of record which would teach this limitation in conjunction with the other claimed requirements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851.  The examiner can normally be reached on M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID H BANH/Primary Examiner, Art Unit 2853